Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “wherein the guiding surface is plain seen in a tangential cross-section relative to the axis of rotation”.  It is not understood what the Applicant is trying to convey by these limitations.  
	Claim 6 recites, “the second guide member comprising two guide elements (59) provided on two diametrically opposed circumferential portions of the base portion and each comprising a guiding surface (61).”  However claim 2 already set forth “wherein the guiding member (55) comprises a guiding surface (61).  It is therefore unclear if the guiding surfaces 61 are the same or different that the surfaces in claim 6. 
	Claim 6, line 11 recites, “two abutment elements (57).  However, “an abutment element (57)” was already set forth in claim 2.  It is not clear if the abutment elements in claim 6 are part of the abutment elements of claim 2 or additional abutment elements. 
Claim 8 recites the limitation " the two abutment elements " in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 6 recites, “i.e. the assembled condition”.  The phrase "i.e." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivie (U.S. Patent 2,565,828).
In regards to claim 1, Vive discloses a hair cutting unit (fig. 1) for use in a shaving device , said hair cutting unit comprising: an external cutting member (1) having a shaving surface with hair-entry openings (“radial slits” col. 2, line 15);  5an internal cutting member (2) which is rotatable relative to the external cutting member (1) about an axis of rotation (center longitudinal axis of 8) and which has a plurality of hair-cutting elements (as shown in Figure 1); a supporting member (nut 14) having a skin contacting surface (outer surface) surrounding the external cutting member (1); and  10a retaining component (5) which is releasably couplable to the supporting member (14) by means of a coupling structure (threads between 14 and 5) and which is configured to retain the external cutting member (1) in an operational position relative to the supporting member in an assembled condition of the hair cutting unit (e.g. per Figure 1); wherein in the assembled condition: 
15a retained element (the horizontal flange of the external cutting member 1; see Figure 1) of the external cutting member (the horizontal flange of the external cutting member 1 in figure 1, not separately numbered) is retained between a 

in a parallel orientation of the shaving surface relative to the skin contacting surface, the shaving surface protrudes relative to the skin contacting surface in the axial 20direction over an exposure distance (figure 1 shows the complete exposure of the shaving surface 1); and wherein the coupling structure comprises a first guiding member provided on the supporting member (thread(s) of 14) and a second guiding member provided on the retaining component (thread(s) on 5 that mate with the thread(s) of 14), the first and second guiding members (mating threads) being configured to: mutually engage when the retaining component (5)  is in any angular position 25between a first angular position (a threaded position before the fully seated position) and a second angular position (fully seated position) about the axis of rotation (center of 8) relative to the supporting member (14), the first and second angular positions being mutually different (infinite number of threaded positions as the nut 14 is threaded onto the flange 5); and establish the assembled condition in the second angular position of the retaining component (as shown in Figure 1);  WO 2019/101496PCT/EP2018/080074 20characterized in that the first and second guiding members (threads of 14 and 5) are configured such that, when the first and second guiding members mutually engage in the first angular position of the retaining component, the retained element of the external cutting member is moveable between the first and second retaining members 5parallel to the 

    PNG
    media_image1.png
    605
    1029
    media_image1.png
    Greyscale


In regards to claim 2, Vive discloses wherein the second guiding member (threads on 5) comprises a guiding surface (top surface of the thread) which, in the assembled condition, 10extends obliquely relative to a tangential direction relative to the axis of rotation (top surface extends downwardly at an angle away from the axis of rotation per fig 1), and wherein the first guiding member (threads of 14) comprises an abutment element (e.g. bottom surface of the threads) for engaging the guiding surface (top surface of the threads 5).  

In regards to claim 4, Vive discloses wherein the 20guiding surface (top surface of the threads 5 )extends obliquely over an angular distance about the axis of rotation which is at least equal to 15% of an angular distance between the first and second angular positions (as the first angular position can be defined as an angular position ; then depending on what is set as the first angular position, distance between the first and second angular positions can be set as close to the second angular position as desired, such that the guiding surface could be said to at least equal 15 % of that angular distance. 
In regards to claim 5, as best understood, Vive discloses 25wherein the guiding surface (top surface of the thread) is plain seen in a tangential cross-section relative to the axis of rotation (from a front view of the threads, the top surface appears planar).  
In regards to claim 6, as best understood, Vive discloses wherein: 30the retaining component  (5) has a mainly annular base portion (area near the ball bearings 7); the supporting member (14) has a mainly cylindrical receiving member (side walls of 14; near the threads) for accommodating the external cutting member (1); the second guiding member (threads on 5) comprises two guiding elements (threads on the right hand side/ threads on the left hand side) provided on two diametrically opposite 
In regards to claim 7, Vive discloses wherein the retained element (flange of outer cutter 1) is a circumferential flange of the external cutting member 10.
In regards to claim 8,  as  best understood, Vive discloses: the first retaining member (the abutment surface of the retaining component 5 on the upper side of the horizontal flange; fig. 1) comprises a plurality of abutment surfaces (at least the left and right side per Figure 1) provided on a side (top side) of the annular base portion (near the bearings 7) facing the retained element (flange of the outer cutter 1)of 15the external cutting member in the assembled condition; and the second retaining member (the abutment surface of the supporting member 14 on the upper side of the horizontal flange in figure 1) comprises two supporting elements (non-threaded portion of inner wall of 14, above the threads; axially adjacent the flange of 1) provided in diametrically opposite positions on the inner wall of the receiving member (side walls of 14; near the threads), each supporting element being positioned adjacent to a respective one of the two abutment elements seen in the axial direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vivie (U.S. Patent 2,565,828) in view of Oosterhoff et al. (U.S. Publication 2017/0120465), herein referred to as Shimizu.  Vivie only discloses a single shaving unit and therefore does not disclose wherein the shaving unit comprising at least two hair cutting units and a supporting component supporting the at least two hair cutting units, wherein each hairWO 2019/101496PCT/EP2018/080074 22cutting unit is a hair cutting unit according claim 1.  Attention is further directed to the Shimizu electric shaving apparatus.  Shimizu discloses that instead of a single cutting unit, three cutting units are employed that are driven by a central shaft and drive gearing.  Having three heads allows for greater contour cutting and covered surface area during shaving.  It would have been obvious to one having ordinary skill in the art to have modified the Vivie shaver to have two or three hair cutting units such as taught by Oosterhoff to allow for more adaptable contour shaving improving the cutting experience and minimizing the user’s shaving time. 
  	In regards to claim 11, the modified device of Vivie discloses wherein the supporting member (14) of each hair cutting unit is pivotally supported by the supporting 5component (e.g. 255 Oosterhoff).  
In regards to claim 12, the modified device of Vivie discloses a shaving head (203 Oosterhoff) comprising: a base structure including a coupling member (230 
In regards to claim 13, the modified device of Vivie discloses a shaving device comprising:  a main body (e.g. 1 Oosterhoff) accommodating an actuator (6 Oosterhoff); and  15a shaving head (203 Oosterhoff) which is releasably couplable to the main body for being driven by the actuator (at 230 Oosterhoff); wherein the shaving head is a shaving head according to claim 12.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Toor et al. (U.S. Patent 9,827,684), herein referred to as Van Toor. 
In regards to claim 1, Van Toor discloses a hair cutting unit (207; Fig. 9) for use in a shaving device , said hair cutting unit comprising: an external cutting member (272) having a shaving surface with hair-entry openings (82);  5 an internal cutting member (273) which is rotatable relative to the external cutting member (272) about an axis of rotation and which has a plurality of hair-cutting elements (fig. 9); a supporting member (271) having a skin contacting surface (81) surrounding the external cutting member (272); and  10a retaining component (274) which is releasably couplable to the supporting member (271) by means of a coupling structure (recess 291, pins 292, wedge shaped parts 278 and 285 ) and which is configured to retain the external cutting member (272) in an operational position relative to the supporting member(271) in an assembled condition of the hair cutting unit; wherein in the assembled condition:  15a retained 
in a parallel orientation of the shaving surface (82) relative to the skin contacting surface (81; fig. 11b), the shaving surface (82) protrudes relative to the skin contacting surface (81) in the axial 20direction over an exposure distance (in a direction parallel to the rotation axis); and wherein the coupling structure (recess 291, pins 292, wedge shaped parts 278 and 285) comprises a first guiding member (either 292 or 285) provided on the supporting member (271) and a second guiding member (either 291 or 278) provided on the retaining component (274), the first and second guiding members being configured to: mutually engage when the retaining component is in any angular position 25between a first angular position (The retainer 274 may first be axially translated into the ring-like skin-supporting tilting member 271 up to a point where the interlocking pins 292 of the retainer 274 approximately are at the axial position of the interlocking recesses 291 of the ring-like skin-supporting tilting member 271.” Col 12, lines 13-18) and a second angular position (Next, the user may rotate the retainer 274, relative to the ring-like skin-supporting tilting member 271, around the axial direction so as to obtain a firm interlocking between the interlocking pins 292 and the interlocking recesses 291” col. 12, lines 18-26). about the axis of rotation relative to the supporting member (271), the first and second angular positions being mutually different; and establish the assembled condition in the second angular position of the retaining component;  WO 2019/101496PCT/EP2018/080074 20characterized in that the first and second guiding members are configured such that, when the first and second guiding members mutually engage in the first angular position (when the pine 292 enters slot 291) of the retaining component (274), the retained element (297) of the 
It cannot be determined if the height of the slot 291 is the same, greater or smaller than the height of the exposure. However, the difference between Toor and the claimed invention thereby amounts to a difference in the relative sizes of the shaver to the height of the slot, as the outer shaver has an exposure distance that is related to the movement of the retained element.   It would have been obvious to one having ordinary skill in the art to have increased the size of the slot or reduced the height and/or exposure of the outer shaver as needed as part of a results effective variable to determine the necessary clearance of the shaver while allowing for the retention of the internal components, should the distance D of Toor be less than the exposure distance E. 
In regards to claim 2, the modified device of Toor discloses wherein the second guiding member (either 291 or 278) comprises a guiding surface (278) which, in the assembled condition, 10extends obliquely relative to a tangential direction (wedge-shaped parts 278 ) relative to the axis of rotation, and wherein the first guiding member comprises an abutment element (wedge-shaped parts 285)  for engaging the guiding surface.  
In regards to claim 3, the modified device of Toor discloses wherein the abutment 15element (wedge-shaped parts 285) comprises an additional guiding surface which, in the assembled condition, extends obliquely relative to the tangential direction for co-operation with the guiding surface of the second guiding member (278).  

In regards to claim 5, as best understood the modified device of Toor discloses 25wherein the guiding surface (278) is plain seen in a tangential cross-section relative to the axis of rotation (as viewed in the axial plane).  
In regards to claim 6, as best understood, the modified device of Toor discloses wherein: 30the retaining component (274) has a mainly annular base portion (structure that protrusions 76 extend from); - the supporting member (271) has a mainly cylindrical receiving member (fig 10) for accommodating the external cutting member; (272) the second guiding member (either 291 or 278 ) comprises two guiding elements (278/278) provided on two diametrically opposite circumferential portions of the base portion and each comprising a guiding surface which, in the assembled condition, extends obliquely relative to the tangential direction (wedge shaped 278); and the first guiding member comprises two abutment elements (285/285) provided 5in diametrically opposite positions on an inner wall of the receiving member (274) for engaging the guiding surface of a respective one of the two guiding elements (278/278).  
In regards to claim 7, the modified device of Toor discloses wherein the retained element (297) is a circumferential flange of the external cutting member (272)10.
In regards to claim 8, the modified device of Toor discloses: the first retaining member (apex of 285) comprises a plurality of abutment surfaces (top surfaces of 
In regards to claim 9, the modified device of Toor discloses wherein the first and second guiding members (recess 291, pins 292, wedge shaped parts 278 and 285)  are configured such that, when the first and second guiding members mutually engage in the first angular position of the retaining component resulting from manually turning the retaining 25component relative to the supporting member about the axis of rotation from the second angular position, i.e. the assembled condition, to the first angular position over an angular distance about the axis of rotation present between the first and second angular positions smaller than 360 deg, the retained element (297) of the external cutting member (272) is moveable between the first and second retaining members parallel 30to the axis of rotation over said distance which is at least equal to the exposure distance (when 292 engages 291, the external cutting member is forced upwards, parallel to the axis of rotation, as the pin rotates from the opening of 291 to the back of the recess 2991). .  
In regards to claim 10, the modified device of Toor discloses a shaving unit (e.g. 103; fig. 6) comprising at least two hair cutting units (207; fig. 9) and a supporting 
In regards to claim 11, the modified device of Toor discloses a shaving unit as claimed in claim 10, wherein the supporting member (271) of each hair cutting unit is pivotally supported by the supporting 5component (4).  
In regards to claim 12, the modified device of Toor discloses a shaving head (103) comprising: a base structure (4) including a coupling member (to attach to handle); fig. 6) configured to releasably couple the shaving head to a main body (2) of a shaving device (fig. 1); and  10- a shaving unit (103) which is releasably couplable to the base structure (4); wherein the shaving unit is a shaving unit according to claim 10.
In regards to claim 13, the modified device of Toor discloses a shaving device comprising: - a main body (2) accommodating an actuator (e.g. motor); and  15a shaving head (103) which is releasably couplable to the main body for being driven by the actuator; wherein the shaving head is a shaving head according to claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724